Dismiss and Opinion Filed July 31, 2013




                                         S In The
                                     Court of Appeals
                              Fifth District of Texas at Dallas

                                      No. 05-13-00455-CV

                               BRILEY EPPERSON, Appellant
                                          V.
                               LIZABETH AUTREY, Appellee

                       On Appeal from the County Court at Law No. 1
                                   Dallas County, Texas
                           Trial Court Cause No. CC-13-00965-A

                              MEMORANDUM OPINION
                Before Chief Justice Wright and Justices Lang-Miers and Lewis
                               Opinion by Chief Justice Wright
       By notice dated May 31, 2013, we notified appellant that his brief was overdue. We

directed appellant to file his brief and an extension motion within ten days, and warned that

failure to do so would result in dismissal of the appeal. See TEX. R. APP. P. 38.8(a)(1). To date,

appellant has neither filed his brief nor communicated with the Court regarding the appeal.

Accordingly, we dismiss the appeal for want of prosecution.



                                                   /Carolyn Wright/
                                                   CAROLYN WRIGHT
130455F.P05                                        CHIEF JUSTICE
                                       S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

BRILEY EPPERSON, Appellant                         On Appeal from the County Court at Law
                                                   No. 1, Dallas County, Texas
No. 05-13-00455-CV         V.                      Trial Court Cause No. CC-13-00965-A.
                                                   Opinion delivered by Chief Justice Wright,
LIZABETH AUTREY, Appellee                          Justices Lang-Miers and Lewis participating.

       In accordance with this Court’s opinion of this date, we DISMISS the appeal for want of
prosecution. We ORDER that appellee Lizabeth Autrey recover her costs of this appeal, if any,
from appellant Briley Epperson.


Judgment entered July 31, 2013




                                                   /Carolyn Wright/
                                                   CAROLYN WRIGHT
                                                   CHIEF JUSTICE




                                             –2–